COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-14-00072-CR
IN RE RAMON SORIANO, JR.,
                                                 §              ORIGINAL PROCEEDING
RELATOR.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                     MANDAMUS

                                MEMORANDUM OPINION

       Relator, Ramon Soriano, Jr., a Texas inmate, has filed a pro se petition for writ of

mandamus against the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of

El Paso County, Texas. He asks that we order Respondent to set aside his convictions of robbery

and aggravated robbery and enter a judgment of acquittal in The State of Texas v. Ramon

Soriano, Cause Number 75769.

       In this original proceeding, Relator seeks relief from his final felony convictions. The

procedure established in Article 11.07 of the Texas Code of Criminal Procedure is the exclusive

post-conviction judicial remedy available when a conviction is final and the applicant is confined

by virtue of his felony conviction. TEX.CODE CRIM.PROC.ANN. art. 11.07 (West Supp. 2013);

see Ex Parte Adams, 768 S.W.2d 281, 287 (Tex.Crim.App. 1989); McBride v. State, 114 S.W.3d
556, 557 (Tex.App.--Austin 2002, no pet.). Further, the Court of Criminal Appeals is the only

court with jurisdiction in final post-conviction felony proceedings.             See TEX.CODE

CRIM.PROC.ANN. art. 11.07, §§ 3, 5; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
1991)(holding that court of appeals improperly granted mandamus relief because the Court of

Criminal Appeals is “the only court with jurisdiction in final post-conviction felony

proceedings”). While we have jurisdiction to grant mandamus relief against a district judge in

our district, we do not have jurisdiction to grant the specific relief requested by Relator.

Accordingly, we deny the petition for writ of mandamus. See TEX.R.APP.P. 52.8(a).



March 12, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                             -2-